ATTACHMENT TO NOTICE OF ALLOWABILITY
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 01/25/22 in response to the final Office Action mailed 11/26/21. The amendment has been entered.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Sheldon Heber. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 11, 15, 19, 25, 28 and 30 are canceled.
(b)	Paragraph [0325] of the substitute specification filed 08/04/2020 is replaced with the following:  
--[00325] An ExPEC4V vaccine (comprising bioconjugates of E .coli O1A, 02, 06A, and 025B serotypes) has previously been shown to be immunogenic for these four serotypes in rats, rabbits, and humans (see e.g. WO 2015/124769; WO 2017/035181; Huttner et al, 2017, Lancet Infect Dis, [[http]] hypertext transfer protocol://dx.doi.org/10.1016/S1473-3099(17)30108-1; RW Frenck Jr, et al, abstract 5587, ASM Microbe 2018). The novel bioconjugates of the invention having the E. coli glucosylated 04 serotype were shown to be immunogenic in Examples 4 and 5 above. Immunogenicity of the bioconjugates of E. coli serotypes 08, 015, 016, 018A, and 075 (all having EPA-2 as carrier protein in this experiment) when separately administered (monovalent) to rats confirmed that also each of these bioconjugates was immunogenic, since ELISA data indicated that each of these bioconjugates could elicit high levels of E. coli O-antigen specific antibodies (not shown).--
Status of Claims
3)    	Claims 1, 11, 24, 25 and 28 have been amended via the amendment filed 01/25/22.
	Claims 21-23, 26 and 27 have been canceled via the amendment filed 01/25/22.
	Claims 11, 15, 19, 25, 28 and 30 are canceled via this Examiner’s amendment. 
	Claims 1, 5, 7, 20, 24 and 29 are pending and are under examination.
E. coli flagellin (FliC), CRM197, maltose binding protein (MBP), Diphtheria toxoid, Tetanus toxoid, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli heat labile enterotoxin, detoxified E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified cholera toxin, E. coli Sat protein, the passenger domain of E. coli Sat protein, Streptococcus pneumoniae pneumolysin, Keyhole limpet hemocyanin (KLH), P. aeruginosa PcrV, outer membrane protein of Neisseria meningitidis (OMPC) and protein D from non-typeable Haemophilus influenzae.
	Claims 1, 5, 7, 20, 24 and 29 are pending and are under examination.
Objection(s) Withdrawn 
4)	The objection to claim 1 made in paragraph 12 of the Office Action mailed 08/09/21 and maintained in paragraph 8 of the Office Action mailed 11/26/21 is withdrawn in light of Applicants’ claim amendments. 
Rejection(s) Withdrawn
5)	The rejection of claim 24 made in paragraph 13 of the Office Action mailed 11/26/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.  	 
Conclusion
6)	Claims 1, 5, 7, 20, 24 and 29 are allowed.  Claims 5, 7, 20, 24 and 29 are now renumbered as claims 2, 3, 4, 5 and 6 respectively. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected carrier protein species of E. coli flagellin (FliC), CRM197, maltose binding protein (MBP), Diphtheria toxoid, Tetanus toxoid, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli heat labile enterotoxin, detoxified E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified cholera toxin, E. coli Sat protein, the passenger domain of E. coli Sat protein, Streptococcus pneumoniae pneumolysin, Keyhole limpet hemocyanin (KLH), P. aeruginosa PcrV, outer membrane protein of Neisseria meningitidis (OMPC) and protein D from non-typeable Haemophilus influenza have been fully examined, and the species election requirement set forth in the Office Action mailed 03/10/21 is hereby withdrawn. In view of the above noted withdrawal of the withdrawal as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
7)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
9)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


January, 2022